DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner of this application is changed from Lori Mattison to Jyothsna Venkat.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  9/3/21 has been entered.
 	Receipt is acknowledged of amendment and IDS filed on 8/18/21; 10/15/21 and 3/14/22. 
				Status of claims
	Claims 10-16, 18 and 20-29 are pending in the application.
	Claims 1-9, 17 and 19 are cancelled.
Claims 11,15-16 and 20 are withdrawn from consideration as being drawn to non-elected invention.
Claims 10, 12-14, 18 and 21-29 are examined in  the application and the generic claim is examined to the extent that it reads on:
I. Number & type of hair treatment compositions: three (a shampoo, a gel, and a
conditioner);
Il. At least one amino acid and/or amino sulfonic acid, and/or salt thereof, & hair
treatment composition(s) that include it: taurine, included in the shampoo & the
conditioner;
Ill. At least one non-polymeric mono, di, and/or tricarboxylic acid, and/or salt thereof, &
the hair treatment composition(s) that include it: citric acid, included in the gel;
IV. At least one non-taurate surfactant & the hair treatment composition(s) that include it:
sodium laureth sulfate (shampoo), PEG-60 hydrogenated castor oil (gel), and
behentrimonium chloride (conditioner);
V. At least one preservative & the hair treatment composition(s) that include it: sodium
benzoate (shampoo), sodium benzoate (gel), and phenoxyethanol (conditioner);
VI. One or more surfactant(s) & the hair treatment composition(s) that include it:
applicant believes this is duplicative of IV and therefore refers to the non-taurate
surfactants of IV;
VII. Whether hair treatment composition is mixed with a shampoo or a conditioner, or
both; and whether the hair treatment composition is rinsed or not rinsed prior to
application of the first conditioner: Three individual hair treatment compositions
are used (shampoo, gel, and conditioner), which are not mixed with other
shampoos or conditioners. The hair is treated with the shampoo and rinsed.
After rinsing the shampoo, the hair is treated with the gel. Without rinsing the
gel, the hair is treated with the conditioner and the conditioner is rinsed from
the hair; -and-
VIII. The form of the hair treatment composition(s): a shampoo, a gel, and a conditioner.
In view of the amendment, rejection of claims 12-14 and 21-26 under 112, second paragraph is hereby withdrawn.

	The following rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 10, 12-14, 18 & 21-29 are rejected under 35 U.S.C. 103 as being unpatentable
over Shiseido Super Mild Mair Cure - Shampoo & Conditioner Refill Set ( refill set) and  U.S. Patent  4,793,992 (‘992) and U.S. Patent 8,642,021 (‘021) and US 2010/0119468 (‘468) and  US 2017/0157011 (‘011) and U.S. Patent 2,674,580 (‘580).
Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive. 
	The only argument presented in the 103 rejection is with respect to US ‘011 (emphasis added).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant’s argue that although US ‘011 discloses an alternative to rinsing, i.e., wiping, the deep conditioner is nonetheless removed from the hair, and is not allowed to remain on the hair while a subsequent conditioner is applied and point out to ¶ [0038] and applicants further  point out to ¶ [0084] 
After applying to the hair, a rinse-off conditioner composition as
described herein, the method then comprises rinsing the conditioner composition from the hair. This is also true for the deep conditioner treatment composition
Applicants argue that although the rinsing/wiping removal step is not disclosed in the Example regimens, a skilled artisan would understand from the definition of “Deep Conditioner Treatment” and “Deep Conditioner Treatment Composition” that the removal (by rinsing or wiping) of the deep conditioner is required in the method of US ‘011. As such, the deep conditioner is not allowed to remain on the hair while a subsequent conditioner is applied. Accordingly, the cited combination fails to disclose or suggest all of the features of the claimed methods and the cited references do not render the instant claims obvious.
In response to the above argument, applicants attention is drawn to ¶ [0174], which teaches:

    PNG
    media_image1.png
    164
    477
    media_image1.png
    Greyscale

The above paragraph explicitly teaches to one of ordinary skill in the hair care art that the after application of deep conditioning treatment hair can be rinsed/dries or followed by next step of product application.
This is same as claimed in claim 10, where in shampoo is applied and then rinsed and then  composition c) is applied and this remains on hair and then conditioning the hair with a conditioner.
Applicants’ attention is also drawn to Table 11, for different regimen steps and example 9 explicitly teaches shampoo followed by deep conditioning treatment followed by leave-on treatment . 
Therefore, cited combination suggest all of the features of the claimed methods and the cited references render the instant claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619